Motion to confirm report of official referee granted. In the matter of the charges concerning Lamberti and DeGennaro, we think the respondent’s methods were objectionable, but doubt whether they amounted to willful wrongdoing. It may be that his conduct was brought about by inexperience or bad judgment. We think that in these matters the ends of justice wifi be satisfied by censure of the respondent. But in the Moskowitz complaint, relating to the appeal in the case of Guyeff v. Moskowitz, a more serious question is presented, and we agree with the conclusion of the official referee, and suspend the respondent from the practice of the law for a period of one year. Present — Kelly, P. J., Rich, Manning, Kelby and Kapper, JJ.